*938OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs. The record is insufficient as a matter of law to support a finding that at the time the contract was entered into by the parties defendants had disclosed to plaintiff that they were acting as corporate officers of East Hill Foods, Inc., rather than individually. It is beyond the power of this court to make the new findings of fact which would be required to sustain a judgment in favor of defendants on a theory that several separate, unilateral contracts, rather than a single contract, were made.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.